United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brick, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-28
Issued: May 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 3, 2012 appellant, through his attorney, filed a timely appeal from the
June 26, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish permanent impairment
of his legs in addition to the three percent permanent impairment of his left leg for which he had
received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 4, 2002 appellant, then a 49-year-old housekeeping aide, filed a claim for a
traumatic injury on February 1, 2002 when he experienced back spasms after lifting laundry bags
at work. In an October 24, 2002 report, Dr. David A. Yazdan, an attending Board-certified
neurosurgeon, stated that appellant had a history of back injuries, the most recent occurring in
February 2002 when he aggravated his lumbar region and developed radiculopathy while lifting
laundry bags at work. OWCP accepted his claim for an aggravation of a lumbar sprain. On
October 16, 2002 appellant underwent surgery, performed by Dr. Yazdan, for left-sided lumbar
stenosis at L4-5 and L5-S1 with radiculopathy. On January 22, 2008 he filed a claim for a
schedule award.
In a report dated August 22, 2007, Dr. David Weiss, an attending osteopath, provided an
opinion that appellant had 30 percent permanent impairment of his left leg under the standards of
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (5th ed. 2001). In reports dated November 15 and December 10,
2007, Dr. Yazdan opined that appellant had at least 30 percent total impairment (which included
a whole person impairment rating) based on the fifth edition of the A.M.A., Guides. On
February 22, 2008 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and an OWCP
medical adviser, found that appellant had three percent permanent impairment of his left leg
under the fourth edition of the A.M.A., Guides.
In a March 28, 2008 decision, OWCP granted appellant a schedule award for three
percent permanent impairment of his right leg. The award ran for 8.64 weeks from August 23 to
October 21, 2007. In a decision dated September 30, 2008, an OWCP hearing representative
affirmed OWCP’s March 28, 2008 decision.
In a November 12, 2009 decision,2 the Board set aside OWCP’s March 28 and
September 30, 2008 decisions, finding that the reports of Dr. Weiss, Dr. Yazdan or Dr. Berman
did not adequately evaluate the permanent impairment of appellant’s left leg. The Board
remanded the case to OWCP for further development of the medical evidence with respect to
appellant’s leg impairment.
On remand, OWCP referred appellant to Dr. Aldo Iulo, a Board-certified orthopedic
surgeon, for a second opinion examination and opinion on his leg impairment.
In a September 8, 2010 report, Dr. Iulo discussed appellant’s medical history and the
findings upon physical examination conducted on that date.3 He noted that appellant’s chief
complaints concerned back pain and spasm in the back of his left leg, which he attributed to his
February 1, 2002 work injury. Dr. Iulo indicated that, on physical examination of the lumbar
spine, appellant complained of tenderness in the left lumbar region but did not complain of
sciatic notch tenderness or trochanteric tenderness. When asked to flex, appellant stopped at the
70 degree range and, upon extending, he stopped at the 5 degree range. Right lateral bending
2

Docket No. 09-820 (issued November 12, 2009).

3

Dr. Iulo indicated that appellant was treated for a herniated disc and underwent surgery in October 2002.

2

was to the 10 degree range and left lateral bending was to the 15 degree range. Dr. Iulo indicated
that during straight leg raising (while seated) appellant could be brought to 80 degrees of straight
leg raising without complaints of pain. Upon examination of the knees (using a distraction
technique), appellant did not complain upon hip and knee flexion or upon extension while seated.
While reclining, however, he complained of pain in the low back and posterior thigh with
straight leg raising at 40 degrees on the left side. Dr. Iulo stated that sensation was intact in the
peripheral nerve and dermatome distribution to touch and pinprick. No motor atrophy was noted
in the legs and motor strength was 5/5 in the nerve root and peripheral nerve distribution
including quadriceps, flexors and extensors of the toes and ankles. Dr. Iulo indicated that hip,
knee and ankle flexion and extension were within the normal range with complaints of low back
pain.
Dr. Iulo further stated that, after taking a history, examining the patient and reviewing the
medical records and the statement of accepted facts, he had determined that appellant reached
maximum medical improvement as of February 2003, after which point his condition stabilized.
There was no change in appellant’s condition, but he still had subjective complaints and did not
return to work. Dr. Iulo stated that he did not find any neurologic deficit, no decrease in
strength, atrophy or ankylosis or sensory deficit. Appellant had subjective complaints of low
back and left leg pain. Dr. Iulo indicated that appellant had a preexisting injury to the low back
and noted that he reviewed magnetic resonance imaging (MRI) scans that were brought in with
appellant. An August 2, 2002 MRI scan showed degenerative disc disease at L4-5 and L5-S1
resulting in spinal stenosis as well as a mild central protrusion at the midline with degenerative
disc disease and secondary stenosis indicating a preexisting condition. Regarding appellant’s leg
impairment, Dr. Iulo stated:
“According to the sixth edition of the [A.M.A., Guides], page 533, Table 16-11,
the claimant has normal sensibility and sensation. [Appellant] has normal motor
severity. This is a class 0.
“Page 535, Table 16-12, under the diagnosis of ‘mixed nerves – sciatic,’
[appellant] is a class 0, no objective sensory or motor deficits.
“This equals a 0 percent residual peripheral nerve lower extremity impairment.
“In summary, the accepted facts were reviewed. [Appellant] had a diagnosis of
lumbar sprain and subsequently [was] diagnosed with spinal stenosis and a
herniated disc. He underwent surgery. There is no neurologic deficit noted.
[Appellant] has subjective complaints and restricted motion in the lumbar spine as
described in my report.”
In an October 27, 2011 report, Dr. Henry Magliato, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, stated that appellant underwent back surgery for a
herniated disc in October 2002 and indicated that the postoperative diagnosis after the surgery
was radiculopathy secondary to significant spinal stenosis at L4-5 and L5-S1. He stated that, on
September 8, 2010, Dr. Iulo found that appellant had no permanent impairment of his legs noting
that his examination found no neurological defects in the lower extremities. Dr. Magliato found
that Dr. Iulo used the proper table of the sixth edition of the A.M.A., Guides. He indicated that

3

Dr. Iulo found that the sciatic nerve had no motor or sensory loss and no atrophy. Dr. Iulo also
correctly determined the date of maximum medical improvement.
In a January 23, 2012 decision, OWCP denied appellant’s claim for additional schedule
award compensation due to leg impairment. It found that the September 8, 2010 report of
Dr. Iulo, as confirmed by the opinion of Dr. Magliato, showed that appellant was not entitled to
such additional compensation.
Appellant requested a hearing with an OWCP hearing representative. At the hearing held
on April 12, 2012, counsel argued that Dr. Iulo’s evaluation did not adequately consider
appellant’s preexisting conditions and that Dr. Iulo did not provide adequate medical rationale in
support of his rating.
In a June 26, 2012 decision, the hearing representative affirmed OWCP’s January 23,
2012 decision finding no additional permanent impairment of appellant’s legs.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.7 It is well established that in determining the amount of a
schedule award for a member of the body that sustained an employment-related permanent
impairment, preexisting impairments of the body are to be included.8
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim, including that he sustained an injury in the performance of duty
as alleged and that an employment injury contributed to the permanent impairment for which

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of OWCP’s procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”

4

schedule award compensation is alleged.9 The medical evidence required to establish a causal
relationship is rationalized medical opinion evidence. Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10
ANALYSIS
OWCP accepted that on February 1, 2002 appellant sustained an aggravation of a lumbar
sprain. On October 16, 2002 appellant underwent surgery for left-sided lumbar stenosis at L4-5
and L5-S1 with radiculopathy. In a March 28, 2008 decision, OWCP granted him a schedule
award for a three percent permanent impairment of his right leg. In a November 12, 2009
decision,11 the Board set aside OWCP’s prior schedule award decision and remanded the case to
OWCP for further development of the medical evidence with respect to appellant’s leg
impairment.
On remand, OWCP referred appellant to Dr. Iulo, a Board-certified orthopedic surgeon,
for a second opinion examination and opinion on his leg impairment. The Board finds that
OWCP properly relied on the September 8, 2010 report of Dr. Iulo, as confirmed by the opinion
of an OWCP medical adviser, to determine that appellant did not have permanent impairment of
his legs in addition to the three percent permanent impairment of his left leg for which he
received a schedule award.
In his September 8, 2010 report, Dr. Iulo discussed appellant’s medical history and the
findings upon physical examination conducted on that date.12 He indicated that during straight
leg raising (while seated) appellant could be brought to 80 degrees of straight leg raising without
complaints of pain. Upon examination of the knees (using a distraction technique), appellant did
not complain upon hip and knee flexion or upon extension while seated. Dr. Iulo stated that
sensation was intact in the peripheral nerve and dermatome distribution to touch and pinprick.
No motor atrophy was noted in the legs and motor strength was 5/5 in the nerve root and
peripheral nerve distribution including quadriceps, flexors and extensors of the toes and ankles.
Dr. Iulo indicated that hip, knee and ankle flexion and extension were within the normal range
with complaints of low back pain. He stated that he did not find any neurologic deficit, no
decrease in strength, atrophy or ankylosis or sensory deficit.
9

See Bobbie F. Cowart, 55 ECAB 476 (2004). In Cowart, the employee claimed entitlement to a schedule award
for permanent impairment of her left ear due to employment-related hearing loss. The Board determined that
appellant did not establish that an employment-related condition contributed to her hearing loss and, therefore, it
denied her claim for entitlement to a schedule award for the left ear.
10

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

11

Docket No. 09-820 (issued November 12, 2009).

12

Dr. Iulo indicated that appellant was treated for a herniated disc and underwent surgery in October 2002.

5

On appeal, counsel argued that Dr. Iulo did not conduct an adequate neurological
examination of appellant, but a review of Dr. Iulo’s report shows that he performed a
comprehensive neurological evaluation of appellant’s back and legs. Dr. Iulo also performed a
review of the relevant medical records and considered both preexisting conditions and conditions
related to work injuries in assessing whether appellant had permanent impairment of his legs. He
properly applied the standards of the sixth edition of the A.M.A., Guides to find that appellant
had no such impairment. Appellant had subjective complaints of low back and left leg pain.
Dr. Iulo referenced Table 16-11 on page 533 and noted that appellant fell under class 0 as he had
normal sensibility/sensation and he had normal motor severity. Under the diagnosis of “mixed
nerves -- sciatic,” appellant fell under class 0 due to no objective sensory or motor deficits.
Dr. Iulo properly concluded, “This equals a 0 percent residual peripheral nerve lower extremity
impairment.” Moreover, in an October 27, 2011 report, Dr. Magliato, a Board-certified
orthopedic surgeon, serving as an OWCP medical adviser, indicated that he agreed with
Dr. Iulo’s assessment.
For these reasons, OWCP properly denied appellant’s claim for additional schedule
award compensation. Appellant may submit new evidence or argument with a written request
for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
permanent impairment of his legs in addition to the three percent permanent impairment of his
left leg for which he received a schedule award.

6

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

